Citation Nr: 1038472	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-33 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for coronary artery disease 
requiring coronary artery bypass grafting, also claimed as sinus 
bradycardia and sinus arrhythmia with first degree AV block.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to March 
1977, with later service in the Army Reserves and corroborated 
active duty training in June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The Board remanded this case in January 2009.


FINDING OF FACT

The competent evidence of record does not establish a causal link 
between a current cardiovascular disease and a corroborated 
period of active duty service or active duty training.


CONCLUSION OF LAW

Coronary artery disease requiring coronary artery bypass 
grafting, also claimed as sinus bradycardia and sinus arrhythmia 
with first degree AV block, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection claim 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Also, certain chronic diseases, including cardiovascular 
diseases, may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of separation 
from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air service 
and who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during which 
the individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any period 
of inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in the 
line of duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during such 
training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

38 U.S.C.A. § 101(24) makes a clear distinction between those who 
have served on active duty from training, as well as those who 
have served on inactive duty for training.  Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).

A review of the Veteran's service treatment records, from his 
period in the United States Army Reserves, indicates that medical 
screening from August 1993 revealed cholesterol of 249 mg/dl.  He 
underwent an EKG in January 1998, with findings of sinus 
bradycardia, sinus arrhythmia, and first degree AV block noted in 
the EKG report.  A February 1998 EKG report, indicates a normal 
study, but also a finding of a first degree AV block.

As to pertinent private and VA records, a November 2002 private 
stress echocardiogram report indicates a normal exercise stress 
test and a normal stress echo.  Chest discomfort was noted at 
that time.  However, private records beginning in April 2004 
confirm cardiovascular disease, with critical stenosis of the 
ostial left anterior descending artery noted and single vessel 
bypass surgery recommended.  Coronary artery bypass grafting was 
performed in May 2004.  None of these records contain any sort of 
medical opinion linking this disease back to any incident of 
service.

In accordance with the Board's January 2009 remand instructions, 
the Appeals Management Center (AMC) made multiple attempts to 
corroborate the Veteran's active duty training dates, with 
attention to the question of whether he participated in active 
duty training in January 1998.  These efforts included multiple 
contacts to the National Personnel Records Center (NPRC) and the 
Office of the Adjutant General of Virginia (Virginia National 
Guard).  These attempts were met with negative responses for 
information.  The AMC also contacted the United States Army Human 
Resources Command in May 2010 and did receive a copy of a 
September 1976 entrance examination report, but no corroboration 
of active duty training dates.  Consequently, there is no 
corroboration of record of active duty or training periods, aside 
from the aforementioned active duty service from October 1976 to 
March 1977 and corroborated active duty training in June 1984.

In this case, there is no question from the medical evidence of 
record that the Veteran has a current cardiovascular disease.  
The competent medical evidence of record, however, does not in 
any way link this disease to a corroborated period of service, 
and VA has not been able to obtain service department 
documentation to corroborate that the symptoms shown by EKG in 
January 1998 arose during a period of active duty training.  See 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

The Board would further point out that the Veteran has not 
asserted continuity of symptomatology of a cardiovascular 
disability dating back to his period of corroborated active duty 
service.  Rather, in a July 2005 statement, he stated instead 
that he began to have chest pains in the late 1990s, during 
physical training in the Army Reserve.  Given the absence of 
corroborated training periods during this time frame, the Board 
cannot consider these contentions to be evidence, regardless of 
credibility or competency, of a disorder that has continuously 
existed since service.  The Veteran, in a June 2004 lay 
statement, also linked his disability to a poor diet at Army 
dining facilities, but he has not been shown to possess the 
requisite training, credentials, or expertise to provide an 
etiology opinion regarding a cardiovascular disease.  The Board 
would point out that such a disease, involving internal organs, 
is analogous to the situation addressed in Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007), where the United States 
Court of Appeals for Veterans Claims determined that a Veteran 
was not competent to provide an opinion as to rheumatic fever.  
See also 38 C.F.R. § 4.104 (concerning cardiovascular diseases).

Moreover, given the total absence of competent evidence, both lay 
and medical, supporting the Veteran's claim, there is no basis 
for remanding this case for a VA examination and a corresponding 
medical opinion in this case.  See 38 U.S.C.A. § 5103A(d) (an 
examination is required when there is competent evidence that the 
Veteran has a current disability, or persistent or recurrent 
symptoms of a disability; there is an indication the current 
disability or symptoms may be associated with service; and there 
is insufficient medical evidence to make a decision).  Under 
these circumstances, there exists no reasonable likelihood that a 
VA examination would result in findings that would support the 
Veteran's claim.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for coronary artery 
disease requiring coronary artery bypass grafting, also claimed 
as sinus bradycardia and sinus arrhythmia with first degree AV 
block, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).



II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in March 2005, prior to the 
date of the issuance of the appealed rating decision.  The Board 
further notes that, in March 2009, the Veteran was notified of 
VA's practices in assigning disability evaluations and effective 
dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The case was subsequently readjudicated 
in July 2010.  The Board finds that this course of action ensures 
that there has been no prejudice to the Veteran from any initial 
notification errors.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  VA's extensive, but 
ultimately unsuccessful, efforts to obtain corroboration of 
active duty training periods are described above.  Also, as noted 
above, the Board has found that a VA examination is not 
"necessary" in this case.  38 U.S.C.A. § 5103A(d).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for coronary artery disease 
requiring coronary artery bypass grafting, also claimed as sinus 
bradycardia and sinus arrhythmia with first degree AV block, is 
denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


